Citation Nr: 1440457	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  07-39 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
August 2006 rating decision by the above Department of Veterans Affairs (VA)
Regional Office (RO).

In July 2011, the Veteran was afforded a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the board.  A copy of the hearing transcript is of record.  VLJs who conduct hearings must participate in making the final determination of the claim on appeal. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013). In a May 2014 letter, the Board notified the Veteran that the VLJ was no longer employed by the Board and that he had the right to another hearing. See 38 C.F.R. § 20.717 (2013).   By July 2014 letter, the Veteran, through her representative, noted that she did not desire an additional hearing.

In February 2014, the Board remanded the case for further development.  The AMC continued the previous denial in an April 2014 supplemental statement of the case (SSOC).  

In July 2014, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.






FINDING OF FACT

The Veteran's low back disorder, to include lumbosacral degenerative disc disease (DDD), did not manifest in service, and the Veteran has not been shown to have a back disorder that is causally or etiologically related to military service.  


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In September 2005, March 2006, and March 2012, the RO issued the Veteran VCAA letters.  These letters notified the Veteran of all five elements of a service connection claim, and also informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claims.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's STRs and VA medical records are in the claims file.  Private treatment records and worker's compensation documents identified by her have also been associated with the file.  She has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was afforded VA examinations in February 2006 and May 2012.  Although the Board has previously found the February 2006 examination to be inadequate, the Board finds that the May 2012 examination is adequate to decide the Veteran's claim.  In this regard, the May 2012 examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

Additionally, the Veteran was afforded the opportunity to give testimony before a VLJ in July 2011.  At the hearing, the VLJ identified the issue on appeal and discussed the Veteran's service history and her current complaints.  The VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate her claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

Finally, the Board notes that the development required by the Board's February 2014 remand has been substantially completed.  This consisted of readjudicating the Veteran's claim with consideration of additional workers' compensation records which suggested a preexisting disorder.  In its April 2014 SSOC, the AMC discussed the relevant records in its readjudication of the Veteran's claim.  For this reason, the Board concludes that the Board's remand orders have been substantially complied with and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of her claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




III.  Factual Background

The Veteran contends that she is entitled to service connection for a low back disorder as a result of injuries during service, to include lifting 50 pound containers of floor wax and falling down a steep hill.  She also claimed back pain experienced as a result of her work duties, including lifting trays of data entry punch cards.  The Veteran alleges that she suffered back problems since service.

The Veteran's June 1968 entrance report of medical history and entrance examination report noted no complaints or diagnoses of back disabilities and found the Veteran qualified for service.  In November 1968, the Veteran was seen for mild lumbar strain.  A December 1968 service treatment record (STR) noted low back pain after lifting heavy books. The record further noted that the Veteran usually has no pain and the pain does not radiate.  She was diagnosed with mild paravertebral spasm.  Another December 1968 STR noted that the Veteran initially received treatment of hot packs, but that the Veteran did not return for further treatment and so physical therapy was discontinued.  A February 1969 STR noted that the Veteran fell down a hill spraining her ankle.  There was no mention of a back complaint.  In April 1969, the Veteran reported the left side of her back hurting.  A January 1971 STR noted treatment for another condition, but included a note indicating full range of motion related to orthopedics.  On February 1972 separation examination, the Veteran denied recurrent back pain, and clinical evaluation of the spine and other musculoskeletal was normal.  Prior to separation in March 1972, the Veteran was seen for a 3-day history of low back pain.

Post-service, the Veteran initially filed a claim for service connection for "back" in December 1975.  On her claim form, she alleged receiving treatment in February 1969 and February 1970.  In a January 1976 statement, the Veteran reported that she did not see a physician usually because she can overcome her pain with heat treatment and little activity.  She also noted that it was difficult for her to stand for any length of time, and she wears a back brace.

Workers' compensation records from June through August 1995 show that the Veteran injured her low back when she fell in February 1994.  The Veteran reported an immediate onset of back and neck pain, and that she was unable to get out of bed the next morning.  She received physical therapy, and continued to have intermittent neck and lower back pain.  Her pain was worse with sitting and standing.  She denied radiating pain into upper or lower extremities.  At the time of her August 1995 physical examination, she treated her back pain with Aleve.  ROM testing revealed limitation of lumbar flexion.  X-rays of the lumbar spine were normal.  The examiner opined that the Veteran did have an injury to her lumbar spine and, apparently, had well over six months of significant symptoms, and continues to have some symptoms.  On that basis, the examiner found it appropriate for her to receive compensation, but not appropriate for her to receive an impairment for loss of ROM since she only has a cervical strain and no objective evidence of any permanent physical abnormality that should have affected her range of motion.  The examiner suspected that this ROM was secondary to limitations from pain or was her normal ROM prior to the injury.

In 2005, the Veteran filed claims for hearing loss and tinnitus.  It does not appear that she included a back claim.  An internal RO memorandum shows that it was determined that the back claim from 1975 needed to be finalized.

On February 2006 VA examination, the examiner noted the Veteran's medical history, including her treatment in service and her work-related back injury in 1992.  The Veteran reported recurring flare ups of midline lumbosacral to transverse lumbar area pain on the right greater than the left, occurring approximately every other day.  Diagnostic imaging performed at this time revealed mild generalized disc height loss, T12/L1 endplate osteophyte formation, and lumbosacral facet sclerosis.  The examiner provided a diagnosis of in service lower back strain, which resolved on separation and degenerative disc disease DDD.  The examiner provided an addendum to his examination report with his opinion that the Veteran's currently diagnosed DDD is not causally related to service or any incident in service.

At the July 2011 Board hearing, the Veteran testified that she initially injured her back when she fell down a hill while walking to her duty station.  She stated that she was given Aspirin and told to use heating pads.  She also stated that she didn't continue going to sick call for her back problems because the wait would be too long.  She further testified that her job in the military required her to do heavy lifting which strained her back.  As for current treatment for her back, she reported only self-medicating.  The Veteran's representative requested the opportunity to leave the case open for 60 days to allow for the submission of a medical opinion linking the Veteran's back disability to service.  The Board notes that no such opinion was received.

On subsequent VA examination in May 2012 VA, the examiner noted the findings of the 2006 VA examiner in addition to a review of the Veteran's medical history and entire claims folder.  Diagnostic testing was performed which revealed a mild degenerative change for age.  The examiner noted a diagnosis of DDD since 2006, but found that this was less likely as not causally related to the in-service low back complaints and symptoms.  The examiner explained that there was no diagnosis of DDD in service and further that the records are silent for complaints relating to the back for approximately 29 years after service.  Thus, there is no history of documented complaints or treatment to indicate a chronic disabling condition.  In addition, the examiner stated that it is extremely unlikely that the Veteran had degenerative changes immediately following service.  Current x-rays show no previous trauma and x-ray changes are compatible with her age and senescence. Further, the examiner noted the Veteran's service separation examination which noted no back problems and her STRs which did note a history of pelvic inflammatory disease, which can cause back pain.

IV.  Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.

STRs corroborate the Veteran's contention that she suffered low back pain during service.  However, the Board finds that the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a back disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  STRs reflect muscle spasm, musculoskeletal strain, and ligamentous strain on a few isolated occasions.  The STRs do not indicate that she was diagnosed with a chronic back disability, to include DDD. 

Next, continuity of symptomatology is not shown.  Although the Veteran complained of low back pain in December 1975 and January 1976,  the record is silent for complaints of, or treatment of, a low back disability until her February 1994 injury.  With respect to negative evidence, the fact that there were no records of any complaints or treatment involving the Veteran's low back for many years weighs against the claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Further, an August 1995 x-ray of the lumbar spine was normal, thereby demonstrating that the Veteran did not develop DDD until sometime between her August 1995 and February 2006 examinations.  Finally, the Veteran filed a claim for other disabilities in June 2005, but did not mention a low back disorder.  It seems likely that if back problems persisted as the Veteran claims, she would have included a low back disorder in her claim for compensation.    

The Board has also considered the Veteran's statements asserting a nexus between her low back disability and her active duty service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case - whether the Veteran's disabilities are related to service - falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

The only other evidence regarding a nexus between the Veteran's claimed disability and service are the opinions of the February 2006 and May 2012 VA examiners.  Both examiners definitively concluded that the Veteran's low back disability was less likely than not related to the Veteran's military service.  Although the first opinion was lacking in rationale, the second opinion was based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  Accordingly, together the opinions carry significant weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); see also 38 U.S.C.A. § 5107(a) (noting it is a veteran's responsibility to support a claim for VA benefits).

The Board has considered the Veteran's argument that her low back symptomatology preexisted her February 1994 injury and was only exacerbated by the injury.  In this regard, the Veteran relies on the August 1995 examiner's statement suspecting that the Veteran's limitation in ROM was secondary to limitations from pain or was her normal ROM prior to the February 1994 injury.  To the extent that this statement supports the Veteran's contention that she experienced continuous low back symptomatology since service, it is not probative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

Given the lack of medical and credible lay evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's current low back disability and service.   As the preponderance of the evidence is against the service connection claims, there is no doubt to be resolved, and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


